Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  159430                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159430
                                                                   COA: 334807
                                                                   Wayne CC: 16-000458-FC
  KIJUAN MILLER,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 12, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE Part II.A.4. of the Court of Appeals
  judgment entitled “OFFENSE-VARIABLE SCORING,” we VACATE the sentence of
  the Wayne Circuit Court, and we REMAND this case to the trial court for resentencing.
  The prosecution concedes that the trial court erred by assigning five points to Offense
  Variable (OV) 16. The Court of Appeals erred by affirming the score of 10 points for
  OV 4 where the record fails to adequately support a finding that the victim suffered a
  serious psychological injury. MCL 777.34(2). The defendant is thus entitled to
  resentencing. People v Kimble, 470 Mich. 305 (2004).

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2019
           a0917
                                                                              Clerk